Citation Nr: 9919205	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for atopic 
dermatitis.

2.  Entitlement to service connection for a neuropsychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
anxiety.

3.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July 1997 and February 1998 rating decisions of 
the Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 1997 rating decision, the 
RO denied an increased (compensable) evaluation for the 
veteran's atopic dermatitis.  In the February 1998 rating 
decision, the RO denied service connection for PTSD and 
paranoid schizophrenia.

The Board has determined that, in order to afford the veteran 
due process and fulfill the VA's duty to assist, the case 
must be remanded for further development of the issues of 
entitlement to service connection for PTSD and paranoid 
schizophrenia.  Therefore, the Board will only address the 
increased rating issue in the body of this decision and 
reserve further comment on the remaining issues for the 
remand portion of this decision.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his skin disorder to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's atopic dermatitis is currently manifested by 
itching, dryness, and exfoliation of the legs with subjective 
complaints of itching and scaling of arms, ears, and trunk. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for atopic 
dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.118 and Diagnostic Code 7817 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contended that he is entitled to a higher 
evaluation for his skin disorder as he experiences constant 
itching mainly on his body and lower legs which breaks out 
into a rash.  He further stated that he took oral medication 
for the itching.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The veteran's service medical records indicate that he was 
treated for skin complaints on multiple occasions with 
diagnoses of atopic dermatitis, pruritic lesions, and 
sensitization dermatitis.  The RO, in July 1993, established 
service connection for atopic dermatitis and assigned a 
noncompensable evaluation for that disability.

VA medical records from May 1993 to July 1995 show that the 
veteran was seen on various occasions complaining of rashes 
on feet, legs, and ears.  The diagnoses included probable 
seborrhea and acute moderately severe tinea pedis.  In a 
February 1996 rating decision, the RO continued the veteran's 
noncompensable evaluation for his service-connected skin 
disorder.

VA medical records from October 1995 to September 1996 show 
that the veteran was treated for skin rash with itching of 
the feet.  At a July 1997 VA dermatological examination, the 
veteran provided a history of intermittently itchy skin for 
the past 20 years, which required application of medicated 
cream to control his itching and scaling skin.  The veteran 
complained of intermittent itching of his ears, arms, legs, 
and trunk.  On evaluation, lichenification of the skin of the 
nape of the neck was noted and both the calves and shins were 
quite scaly.  The examiner also remarked that there was 
generalized dry skin most prominent on the legs.  The 
diagnoses were atopic dermatitis by history and ichthyosis 
vulgaris.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
evaluation is warranted for dermatitis exfoliativa with 
exfoliation, exudation, or itching and involvement of an 
exposed surface or an extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration, extensive exfoliation, crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7817 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected skin disability has been 
shown to affect his legs and feet and to be manifested by 
scaling and involves an extensive area.  Additionally, the 
veteran has complained of constant itching, which requires 
oral medication.  The veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  There is no objective evidence of constant 
exudation, extensive lesions, or marked disfigurement which 
would warrant a 30 percent evaluation.  Upon application of 
the provisions of 38 C.F.R. § 4.7 (1998), the Board finds 
that the veteran's service-connected skin disability picture 
most closely approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 7817. 


ORDER

A 10 percent evaluation for atopic dermatitis is granted and 
is subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The Board observes that VA medical records indicate that the 
veteran was treated at the VA medical center (VAMC) in 
Murfreesboro, Tennessee.  However, records of this treatment 
are not present in the claims folder.  Accordingly, this case 
is REMANDED to the RO for the following:

1.  The RO should obtain the veteran's 
treatment records from the Murfreesboro, 
Tennessee VAMC and associate them with 
the record.

2.  The veteran is placed on notice that 
he has a duty to submit evidence of well 
grounded claim for service connection 
for a neuropsychiatric disorder to 
include PTSD and anxiety disorder and 
paranoid schizophrenia.  Such 
documentation should consist of 
competent evidence linking the veteran's 
neuropsychiatric disorder and/or 
paranoid schizophrenia to active 
service.  The Board reserves the right 
to deny these claims as not well 
grounded if the veteran does not meet 
the threshold evidentiary requirement.  

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


